Citation Nr: 0811782	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
impairment of the left shoulder.

2.  Entitlement to an increased rating for impairment of the 
left shoulder, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to September 
1991, from June to September 1999, March to August 2002, and 
from January 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that granted service connection for 
degenerative arthritis of the lumbar spine, and assigned a 10 
percent evaluation for it.  The veteran disagreed with the 
assigned rating.  Based, in part, on the findings of a 
Department of Veterans Affairs (VA) examination in June 2004, 
the RO, by rating action dated in June 2005 reduced the 
evaluation assigned for the veteran's service-connected left 
shoulder disability to 10 percent.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for degenerative arthritis of the lumbar spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board assigned a 30 percent evaluation for the 
veteran's service-connected left shoulder impairment in a 
December 2000 decision.  The RO made this evaluation 
effective June 1997 in a January 2001 rating action.

2.  The VA examination of September 2004 demonstrated 
essentially full range of motion of the left shoulder, and 
the examiner stated the veteran had no functional impairment 
during a period of no flare-ups.  

3.  In a June 2005 rating decision, the RO reduced the 
evaluation assigned to the left shoulder condition to 10 
percent, effective September 2005.

3.  The September 2004 VA examination established improvement 
of the veteran's left shoulder disability.

4.  Currently, the veteran's left shoulder disability is 
manifested by slight limitation of motion, without evidence 
of dislocation, nonunion or malunion.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
for impairment of the left shoulder not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left shoulder impairment have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, 
including evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  The letters also advised the 
veteran as to what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession that 
pertains to the claim.  Letters dated in March 2006 and March 
2007 also informed the veteran of the necessity of providing 
on his own, by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, and the 
effect that worsening has on his employment and daily life.  
The notice also provided examples of pertinent medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  These letters also notified the 
veteran of the evidence needed to establish a disability 
rating and effective date, to include submitting or advising 
VA of any evidence that concerns the level of disability.  
The Board further points out that the statement of the case 
issued in October 2005 included the diagnostic criteria for 
an increased rating for his service-connected left shoulder 
disability.  The case was last readjudicated in January 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The veteran was notified 
and aware of the evidence needed to substantiate this claim, 
including the criteria necessary for higher ratings, as well 
as the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting medical 
evidence and statements concerning the impact of his service-
connected disabilities on his life and employment.  Thus, the 
veteran had actual knowledge of what was needed to 
substantiate his claim and the types of evidence needed.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history....Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated....Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will be considered 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  Diagnostic Code 5201.

A 40 percent evaluation may be assigned for fibrous union of 
the humerus of the minor extremity.  A 20 percent evaluation 
may be assigned for recurrent dislocation of the humerus of 
the minor extremity at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements or with infrequent 
episodes, and guarding of movement only at the shoulder 
level.  A 20 percent evaluation may also be assigned for 
malunion of the humerus with marked or moderate deformity.  
Diagnostic Code 5202.

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  A 10 
percent evaluation may be assigned for nonunion without loose 
movement, or with malunion.  Diagnostic Code 5203.

The record establishes that the veteran is right-handed.

Initially, the Board observes that the 30 percent evaluation 
for the veteran's left shoulder disability was predicated, in 
part, on VA outpatient treatment records and VA examinations 
conducted in March 1998 and July 2000.  The March 1998 VA 
examination demonstrated that the veteran had weakness in 
abduction approximately 4/5 testing as well as significant 
stiffness.  Motion was painful at the extremes of motion.  
Motion of the left shoulder and combined glenohumeral and 
scapulothoracic motion revealed flexion to be 65 degrees 
active, 70 degrees passive; extension to 35 degrees active 
and 40 degrees passive; abduction to 85 degrees active and 90 
degrees passive; adduction to 50 degrees active and passive; 
internal rotation to 35 degrees active and 40 degrees 
passive; and external rotation to 35 degrees active and 40 
degrees passive.  

When he was examined by the VA in July 2000, a range of 
motion study disclosed that forward flexion of the veteran's 
left shoulder was to 157 degrees active and 163 degrees 
passive; abduction was to 70 degrees active, and 160 degrees 
passive; adduction was to 160 degrees, passive; internal 
rotation actively was to T11 on the left; and external 
rotation was to 42 degrees active and 55 degrees passive.  It 
was indicated that there was pain with range of motion and 
crepitance with the anterior drawer on the left.  It was 
further indicated that the left shoulder was subluxatable and 
there was a positive apprehension sign.  

In its December 2000 decision, the Board determined that the 
clinical findings of tenderness, pain on motion and 
limitation of motion approximated the criteria for a 20 
percent evaluation, and that an additional 10 percent was 
warranted based on pain and weakness, resulting in a 30 
percent evaluation for the veteran's service-connected left 
shoulder disability.  This was effectuated by the RO in a 
January 2001 rating decision, which made the 30 percent 
rating effective June 1997.

When examined by the VA in September 2004, it was noted that 
the veteran denied using any corrective device for his left 
shoulder condition.  He took over-the-counter medication as 
needed for pain.  

A 30 percent evaluation had been assigned for the veteran's 
service-connected left shoulder disability.  In a December 
2004 rating action, the RO proposed that the evaluation be 
reduced to 10 percent, based in part on the findings of the 
September 2004 VA examination.  By letter dated later that 
month, the veteran was informed of this proposal and provided 
with an opportunity to submit additional evidence.  A June 
2005 rating decision made the reduction to 10 percent 
effective September 2005.  It is noted that a noncompensable 
evaluation was assigned for the periods while the veteran was 
on active duty.

The evidence supporting the veteran's claim includes some 
findings on the September 2004 VA examination.  It was noted 
that there was some limitation on lateral motion with the arm 
flexed in relation to the right shoulder.  The examiner 
estimated that during acute flare-ups of the veteran's left 
shoulder pain, there was going to be around a 20 percent 
reduction of flexion, but the examiner could not provide an 
exact degree because it is impossible to do so.  He also 
stated that there would be a mild functional impairment 
during acute flare-ups.  

The evidence against the veteran's claim includes the 
findings on the September 2004 VA examination.  In this 
regard, the Board points out that there was no muscle atrophy 
or wasting in the upper extremities.  There was no pain to 
deep palpation in any aspect of the left shoulder.  Forward 
elevation was to 180 degrees; abduction was to 180 degrees; 
external rotation was to 90 degrees; and internal rotation 
was to 90 degrees.  These movements did not result in pain or 
discomfort.  

The examiner commented that he did not consider the veteran 
to have any functional impairments during periods of no 
flare-ups because the veteran said that during flare-ups he 
kept his arm immobilized for two to three days, but after 
that, he was able to continue doing his duties and 
recuperated the motion of his left shoulder.  He added that 
he did not consider him to have any functional impairment due 
to repetitive motion of the left shoulder.  It was basically 
during flare-ups of the shoulder pain when the veteran had 
some limitation or functional impairment of the left 
shoulder.  Upper extremity strength was 5/5 and bilateral 
hand strength was 5/5.  The diagnosis was residuals of left 
shoulder subluxation status post ligament repair.  

Since the medical evidence establishes that the veteran had 
essentially full range of motion of the left shoulder on the 
September 2004 VA examination, with the only significant 
finding being some limitation on lateral motion, the Board 
concludes that the reduction to 10 percent is supported by 
the record.  The Board finds that the evidence demonstrates 
improvement in the veteran's condition and that the 
preponderance of the evidence is against the claim for 
restoration of a 30 percent evaluation for impairment of the 
left shoulder.

With respect to the claim for an increased rating for left 
shoulder impairment, as noted above, the September 2004 VA 
examination demonstrated essentially full range of motion, 
and there was no indication of dislocation or malunion.  In 
addition, the April 2007 VA neurological examination revealed 
that movements of the left shoulder were full and 
unrestricted.  It is noted that that the veteran might have 
thoracic outlet syndrome or carpal tunnel entrapment.  The 
veteran is not service-connected for either of these 
conditions, and may not consider any symptoms attributable to 
them.  Accordingly, the Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
condition.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for left shoulder impairment.


ORDER

Restoration of a 30 percent evaluation for impairment of the 
left shoulder is denied.

An increased rating for impairment of the left shoulder is 
denied.


REMAND

The veteran also asserts that a rating in excess of 10 
percent is warranted for degenerative joint disease of the 
lumbar spine.  

Information from the Office of Personnel Management (OPM) 
reveals that the veteran's application for disability 
retirement had been approved.  A June 2007 letter from OPM 
indicates that the veteran had been found to be disabled for 
the position of claims representative due to degenerative 
disc disease, L3-S1.  The records on which this determination 
was based have not been associated with the claims folder.  

In addition, the Board points out that the veteran submitted 
a February 2008 statement from a chiropractor.  Neither this 
evidence, nor the information from OPM, has been reviewed by 
the RO, and the veteran has not furnished a waiver.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 2004.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder.

2.  The RO/AMC should contact OPM and 
obtain any medical records on which the 
determination that the veteran was found 
to be eligible for disability retirement.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected low back disability.  All 
necessary tests should be performed.  The 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  All pertinent laws and 
regulations should be set forth.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


